Case: 18-12500   Date Filed: 06/18/2019   Page: 1 of 7


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-12500
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:14-cv-21855-MGC



MANUEL A. JUNES,

                                                          Petitioner-Appellant,

                                   versus

FLORIDA DEPARTMENT
OF CORRECTIONS,
FLORIDA ATTORNEY GENERAL,

                                                      Respondents-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (June 18, 2019)

Before ROSENBAUM, BRANCH, and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 18-12500     Date Filed: 06/18/2019    Page: 2 of 7


      Manuel Junes, a Florida prisoner proceeding pro se, appeals from the denial

of his 28 U.S.C. § 2254 petition for a writ of habeas corpus. On appeal, we issued

him a certificate of appealability as to whether the district court erred in denying

his ineffective assistance of counsel claim.

      Junes and his co-defendant, Wiley, went to trial on a charge of attempted

second degree murder. Junes was convicted and sentenced to twenty years. Wiley

was the actual shooter, but there was evidence that Junes had told Wiley to shoot

the victim.

      In the district court and on appeal, Junes argued that his trial counsel was

ineffective for advising that he reject a ten-year plea offer offered to him just prior

to jury selection. He contends that counsel incorrectly advised him that the jury

could not convict him as the principal based on the testimony of a single witness.

      On the day of the trial, before jury selection, and in open court, Junes’s

counsel told the court the prosecution had offered Junes, the alleged non-shooter,

an offer to plead guilty and receive ten years, while the prosecution offered the

alleged shooter, Wiley, five years for a plea deal. Acknowledging that witnesses

(plural) had allegedly accused Junes of telling Wiley to shoot the victim, counsel

expressed shock that the shooter would be offered five years while his client,

Junes, was only offered ten years. After ensuring that Junes’s counsel had

consulted with him about the plea offer, the court personally addressed Junes, who


                                           2
                 Case: 18-12500      Date Filed: 06/18/2019      Page: 3 of 7


had been present during his counsel’s colloquy with the court about the plea offer.

Junes assured the court that he had talked with his counsel about the offer, that he

understood he could be found guilty and sentenced up to life imprisonment, that he

had made no counter-offers and did not want to do so, and that he wanted to go to

trial.1

          When reviewing the district court’s denial of a habeas petition, we review

questions of law and mixed questions of law and fact de novo, and findings of fact

for clear error. Nyland v. Moore, 216 F.3d 1264, 1266 (11th Cir. 2000). We can

affirm on any basis supported by the record, regardless of whether the district court

decided the case on that basis. Lucas v. W.W. Grainger, Inc., 257 F.3d 1249, 1256

(11th Cir. 2001).

          The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)

provides that, after a state court has adjudicated a claim on the merits, a federal

court may grant habeas relief only if the state court’s decision was (1) contrary to,

or involved an unreasonable application of, clearly established federal law, as

determined by the Supreme Court of the United States, or (2) based on an

unreasonable determination of the facts in light of the evidence presented to the

state court. 28 U.S.C. § 2254(d)(1), (2). The AEDPA imposes a “highly



1
       Co-defendant Wiley also rejected his plea offer and was tried with Junes. The jury found
him not guilty.
                                               3
              Case: 18-12500     Date Filed: 06/18/2019    Page: 4 of 7


deferential standard for evaluating state-court rulings and demands that state-court

decisions be given the benefit of the doubt.” Renico v. Lett, 559 U.S. 766, 773

(2010) (quotation marks and citation omitted). The reviewing court applies a

“doubly” deferential standard that takes into account § 2254’s deference to state

courts and the deference to counsel, affirming if “there is any reasonable argument

that counsel” acted pursuant to prevailing professional standards. See Harrington

v. Richter, 562 U.S. 86, 105 (2011).

      Where a state court does not explain its reasons in a post-conviction ruling, a

federal habeas court should “look through” the unexplained decision to the last

related state court decision that provides a relevant rationale and presume that the

unexplained decision adopted the same reasoning. Wilson v. Sellers, 138 S. Ct.
1188, 1192 (2018). The district court must consider the particular factual and legal

reasons that the state court rejected the prisoner’s federal claims. Id. at 1191-92.

      In determining whether a state court made an “unreasonable determination

of facts,” a reviewing court must remember that the “AEDPA establishes a

presumption that the state court’s findings of fact are correct, and only clear and

convincing evidence can rebut that presumption.” Rodriguez v. Sec’y, Fla. Dep’t

of Corr., 756 F.3d 1277, 1301-02 (11th Cir. 2014); see also 28 U.S.C. § 2254(e)(1)

(in a § 2254 proceeding, “a determination of a factual issue made by a State court

shall be presumed to be correct. The applicant shall have the burden of rebutting


                                          4
               Case: 18-12500     Date Filed: 06/18/2019    Page: 5 of 7


the presumption of correctness by clear and convincing evidence.”). We will only

overturn a state court decision on factual grounds if the decision is objectively

unreasonable. Barnes v. Sec’y, Dep’t of Corr., 888 F.3d 1148, 1156 (2018). A

state court decision is “contrary to” clearly established federal law only if the state

court arrives at a legal conclusion opposite to that reached by the Supreme Court or

if it issues a different decision than the Supreme Court in a case involving

materially indistinguishable facts. Borden v. Allen, 646 F.3d 785, 817 (11th Cir.

2011).

      The Sixth Amendment gives criminal defendants the right to effective

assistance of counsel. U.S. Const., amend. VI. To succeed on an ineffective

assistance claim, a movant must show that (1) his attorney’s performance was

deficient, and (2) the deficient performance prejudiced his defense. Strickland v.

Washington, 466 U.S. 668, 687 (1984). Counsel’s performance is deficient if it

falls below the wide range of competence demanded of attorneys in criminal cases,

and there is a “strong presumption that counsel’s conduct falls within the wide

range of reasonable professional assistance.” Id. at 688-89.

      As to the prejudice prong of an ineffective assistance claim, in the context of

pleas, the defendant must show that the outcome of the plea process would have

been different if he had received competent counsel. Lafler v. Cooper, 566 U.S.
156, 163 (2012). The Supreme Court stated in Lafler that, when the prejudice


                                           5
              Case: 18-12500     Date Filed: 06/18/2019      Page: 6 of 7


alleged is the defendant proceeding to trial instead of pleading guilty, he must

show a reasonable probability that, but for his counsel’s errors: (1) an offer would

have been presented to the court; (2) the court would have accepted it; and (3) his

conviction, sentence, or both would have been less severe under the offer’s terms

than it was under the judgment and sentence that he actually received. Id. at 164;

see also Missouri v. Frye, 566 U.S. 134, 149-50 (2012) (stating that a defendant

whose counsel failed to communicate a plea offer to him “must show not only a

reasonable probability that he would have accepted the lapsed plea but also a

reasonable probability that the prosecution would have adhered to the agreement

and that it would have been accepted by the trial court”).

      Here, even if we assume, arguendo, that the district court erred in its

analysis of Junes’s ineffective assistance claim, we conclude that the denial of the

petition was still proper. The magistrate judge failed to look through the Florida

appeals court’s decision to review the reasons that the Florida circuit court denied

Junes’s claim on the merits in April 2016. However, Junes has not pointed to clear

and convincing evidence to rebut the presumption that the state court’s factual

findings were correct. Likewise, he has not shown that its decision was contrary

to, or an unreasonable application of, clearly established federal law.

      The state court found, and the record supported, that the outcome of the plea

process would not have been different even if his attorney had not made the


                                          6
              Case: 18-12500     Date Filed: 06/18/2019   Page: 7 of 7


alleged errors. The state court found that Junes was made aware that multiple

witnesses would testify against him and that he could be convicted as the principal

to the crime simply by telling the shooter to shoot the victim. Notwithstanding

this knowledge, the state court found that he did not accept the prosecution’s plea

offer or seek to negotiate by counter-offer. Thus, the state court found that Junes

had failed to show that he would have accepted the plea offer but for the bad

advice of counsel. We cannot conclude that Junes has proved by clear and

convincing evidence that these state court findings are erroneous. Thus, we cannot

conclude that Junes has satisfied the prejudice prong of the ineffective assistance

of counsel standard in the context of alleged ineffectiveness in the plea context.

      AFFIRMED.




                                          7